Per Curiam:
The order denying the motion for judgment on the pleadings should be affirmed, without costs. As to the second order, inasmuch as the prior judgment now sought to be set up as a bar in the supplemental answer has been reversed and the complaint dismissed, the order granting such leave should be reversed and the motion denied, without costs. Present — Ingraham, P. J., McLaughlin, Laughlin, Dowling and Hotchikiss, JJ. Order denying motion for judgment on pleadings affirmed; order granting motion to serve supplemental answer reversed and motion denied.